Citation Nr: 0837555	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, P.A., 
Attorney At Law


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a total 
rating for compensation based on individual unemployability 
(TDIU).

In January 2004 and July 2005, the Board remanded the case 
for further development.  

In March 2006, the Board issued a decision that denied 
entitlement to TDIU.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order granting a request for a joint 
motion to remand the appeal to the Board in August 2007.  The 
appeal was returned to the Board for action consistent with 
the July 2007 joint motion and the August 2007 Court order.  

Following the court order and joint motion, the Board 
remanded the case for further development in January 2008.  
The case was subsequently returned to the Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's January 2008 remand, the Board instructed the 
AMC or RO to submit the claim to the Director, Compensation 
and Pension service, for extraschedular consideration on the 
basis of the December 2007 private medical opinion, in 
accordance with 38 C.F.R. § 4.16(b).  The AMC or the RO has 
not submitted the claim to the Director.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary. Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
accordance with the holding in Stegall, the Board finds that 
this appeal must be remanded again in order for the claim to 
be submitted to the Director.

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should submit the claim 
for TDIU to the Director, Compensation 
and Pension service, for extraschedular 
consideration on the basis of the 
evidence of record; including the 
December 2007 private medical opinion, 
Social Security records, and the March 
2008 VA examiner's opinion; in accordance 
with 38 C.F.R. § 4.16(b).

2.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

